Title: From George Washington to Robert Dinwiddie, 24 October 1757
From: Washington, George
To: Dinwiddie, Robert


To The Governor. 
Honble Sir.[Fort Loudoun] Octob. 24th 1757.     
Your favour of the 19th instant was delivered to me this evening.
The raising a company of Rangers, or augmenting our strength in some other manner, is so far necessary, that without it, the remaining inhabitants of this (once fertile and populous valley) will scarcely be detained at their dwellings ’till the Spring. And, if there is no Expedition to the westward then—nor a force more considerable than Virginia can support, posted on our frontiers (if we still adhere to our destructive, defensive schemes) there will not, next campaign I dare affirm, be one soul living on this side the Blue-Ridge the ensuing autumn; unless it be the Troops in Garrison, and a few inhabitants of this town, who may shelter themselves under the protection of this fort. This I know to be the immovable determination of all the Settlers of this county; which, to give a more succinct account of than I cou’d in writing, was the principal among many other reasons that induced me to ask leave to come down. It was not to enjoy a party of pleasure I wanted leave of absence: I have been indulged with few of those, winter or Summer! I must here add; that an incredible number of Inhabitants has fled in consequence of the two last incursions of the Enemy, [(]of which your Honor has already been advertised.) And that I have taken indefatigable pains, and found it no easy task to prevail on the bulk of the country to wait the consultations of this winter, and the event of this Spring. I do not know on whom this miserable and undone people are to rely for redress—If the Assembly are to give it to them, it is time that measures were concerting—if we are to seek it of the Commander in chief, it is time our Grievances were made known to him: for, as I before said, another campaign, such as was the last, will depopulate this country. Then, let the consequences be considered, where are we to

get supplies of provisions for our armies, when this valley, which is the only support of them, is entirely abandoned to an Enemy, which by that means will be entirely possest of every thing necessary to pursue their conquest: and that the adjacent counties will fly much faster, than this, not being half so well settled, is a fact indisputable.
I shall also add, what I did not in my last (lest it shou’d be thought I spoke from prejudice) that Capt. Hogg is the most unfit person in the world, to raise and command a company of Rangers. He in the first place is generally disliked—were he not, he has neither activity, spirit, or knowledge enough of the woods, to answer this end. And again; the men most proper for such an undertaking, would be backward to enlist under him, fearing his discipline: whereas, I conceive, a person in some degree upon a level with themselves, wou’d have it in his power to engage for the good pay which is offered: Huntsmen, who have been used to arms from their childhood, and in a particular manner acquainted with the country from which many have been drove.
These are my reasons against Capt. Hogg, and in behalf of some such person as Mr Rutherford—to whom I have no particular attachment, or desire to serve. He refuses to accept of the second command. I have expressed my sentiments upon this latter, as well as the first affair, with the utmost candour and sincerity; in doing which I conceive I have done no more than my duty—The whole is submitted to your Honors better judgment.
Yesterday arrived here the Indians spoken of in the enclosed (copies of letters which came with them, to me.) I purchased four Horses, bridles and saddles, for £14 and send them off today, escorted by an officer who is charged with the care of conducting them thro’ this Colony. The Cherokees that were on the Branch, are on their return to their nation, having left this for that purpose several days ago. They met (about 8 miles beyond Ft Cumberland) a party of Indians under command of a french cadet, whom they engaged; the french cadet was killed and scalped—his orders found—which Captn Dagworthy detained without even sending me a copy of them. I understand however, he was ordered to take a view of Fort-Cumberland,

and then proceed into the Inhabitants, to kill, captivate, and lay waste the country.
Mr Kenedy I shall appoint in the place of Mr Hamilton. I am your Honors’ most obedt hble Servt

G:W.


P.S. Your Honor has not mentioned what pay the officers commissioned and non-commission’d, are to have.
I cou’d settle the provisions in dispute at Ft Cumberland, with Doct. Ross upon no other terms than these: He is to replace the flour and so much of the Beef as the marylanders used at this place, and to pay for the flour and Beans—The remainder of the Beef I must have transported to the Branch.

